DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  In claim 1, line 4, it is suggested that “a red light red light having a peak” be changed to “a red light having a peak”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4, 7, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takeuchi et al. (2014/0215918).
With respect to claim 1, Takeuchi teaches a LED lamp spectrum for promoting the accumulation of tetrahydrocannabinol (THC) and cannabidiol (CBD) in cannabis, comprising: red light having a peak wavelength of 655-690 nm (paragraph 29); wherein photons of the red light account for 40-70% of all photons of the LED lamp spectrum (paragraph 38; “60% of red light”); a blue light having a peak wavelength of 440-460 nm (paragraph 29); a green light has a peak wavelength of 505-526 nm (paragraph 38; green light is known to have a wavelength in said range); wherein the LED lamp spectrum is consisted of 11.11-22.22% blue light (paragraph 38; “20% of blue light”), 40-70% red light (paragraph 38, “60% of red light”), 18.89-37.78% green light (paragraph 38, “20% of green light”). 
	As for claim 4, Takeuchi teaches wherein photons of the red light account for 52-65% of all photons of the LED lamp spectrum (paragraph 38; “60% of red light”).
	As for claim 7, Takeuchi teaches wherein the red light has a peak wavelength of 660-685 nm (paragraph 29). 
	As for claim 14, Takeuchi teaches wherein a ratio of the red light in the Led lamp spectrum is 52-65% (paragraph 38, “60% of red light”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8, 9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Takeuchi in view of Klase et al. (2012/02188750).
	With respect to claims 8, 9, and 11, Takeuchi teaches all of the claimed elements, as is discussed above, except for explicitly teaching wherein the peak wavelength of the red light lies at 680 nm (claim 8); wherein a ratio of photons of blue light to photons of the red light is 1:4 (claim 9); wherein an initial light intensity of 80 µmol/m2s, a maximum light intensity is 1000 µmol/m2s, and a photoperiod is 10-16 h/d (hour/day) (claim 11). 
	As for claim 8, Klase also drawn to LED lamp spectrums for promoting plant growth, teaches wherein the peak wavelength of the red light lies at 680 nm (paragraph 47 and Fig. 9)
As for claim 9, Klase teaches wherein a ratio of photons of blue light to photons of the red light is 1:4 (paragraph 47 and Fig. 9).
As for claim 11, while Klase does teach an initial light intensity, a maximum light intensity, and a photoperiod (paragraphs 54-56), Klase does not explicitly teach wherein an initial light intensity is 80 pmol/m2s, a maximum light intensity is 1000 pmol/m2s, and a photoperiod is 10-16 h/d, but one of ordinary skill in the art would have been led to the recited dimensions through routine experimentation and optimization. Applicant has not disclosed that the dimensions are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical, and it appears prima facie that the process would possess utility using another set of dimensions. Indeed, it has been held that mere dimensional limitations are prima facie obvious absent a disclosure that the limitations are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical. See, for example, In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976); Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984); In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). See also MPEP 2144.04(IV)(B). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to experiment and optimize the light intensities and photoperiod in order to stimulate various biological processes (paragraph 54 of Klase).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to use the red light, ratio, light intensities, and photoperiods taught and obviously taught by Klase in the LED lamp of Takeuchi, in order to stimulate various biological processes (paragraph 54 of Klase). 

Response to Arguments
Applicant’s arguments with respect to claims 1, 4, 7-9, 11 and 14 have been considered but are moot because the new ground of rejection does not rely on any reference or refences combination applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM JOSEPH CARTER whose telephone number is (571)272-0959. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DIANE I LEE can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM J CARTER/Primary Examiner, Art Unit 2875                                                                                                                                                                                                        12/3/2022